Hecht, J.
(dissenting). I dissent from reversal.
This proceeding is brought under subdivision (d) of section 8 of the Commercial Bent Law (L. 1945, ch. 3, as amd.) by five landlords — two women and one man, each a lawyer, another man a medical doctor, and the fifth a nonprofessional man — three of whom seek possession for the purpose of manufacturing custom made furniture under the corporate name Cabinet Craftsmen, Inc., said three petitioners being the owners of all the stock of the corporation.
The theory of the reversal of the tenant’s final order is that as tenants in common petitioners are entitled to possession.
The section of the emergency statute relied upon does not mention tenants in common. It does however expressly provide that the remedy is available only where recovery is sought in good faith for the immediate and personal usé of the landlord.
Clearly this is a case where possession is not sought in good faith for the immediate and personal use of the landlords.
McLaughlin, J., concurs; Hecht, J., dissents in opinion.
Final order reversed, etc.